COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 AMERICAN SURETY CO.                                           No. 08-15-00260-CV
 (AGENT ANTONIO MUNOZ, JR.,                    §
 D/B/A BORDERLAND BAIL BONDS),                                     Appeal from
                                               §
                       Appellant,                               243rd District Court
                                               §
 v.                                                          of El Paso County, Texas
                                               §
 THE STATE OF TEXAS,                                           (TC # 2015DBF0007)
                                               §
                       Appellee.

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by the parties to vacate the trial court’s

final order on judgment nisi and render judgment in accordance with the terms of the settlement

agreement. See TEX.R.APP.P. 42.1(a)(2)(A). The motion is granted. Accordingly, we vacate the

final order on judgment nisi entered by the trial court on June 25, 2015, and we render judgment

against Appellant, American Surety Co. (Agent Antonio Munoz, Jr., d/b/a Borderland Bail

Bonds) in the total amount of $522.79, which includes court costs in the amount of $365.00,

interest on the bond in the amount of $35.07, attorney’s fees in the amount of $114.38, and staff

time in the amount of $8.34.


September 23, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.